In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00239-CV
     ___________________________

  JEFFREY POLK KILLIAN, Appellant


                     V.

  ANGELA NICOLE KILLIAN, Appellee



  On Appeal from the 16th District Court
         Denton County, Texas
      Trial Court No. 16-04048-16


 Before Sudderth, C.J.; Walker and Meier, JJ.
     Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

       After Appellant Jeffrey Polk Killian filed a notice of appeal on July 27, 2018, we

notified him of our concern that we lacked jurisdiction over the appeal because the

trial court clerk had informed us that the trial judge had not yet signed an appealable

order or a final judgment, making the notice of appeal premature. See Tex. R. App. P.

26.1(a) (setting deadline to file notice of appeal “after the judgment is signed”), 27.1(a)

(providing that in a civil case, a prematurely filed notice of appeal is effective and

deemed filed on the day of, but after, the event that begins the period for perfecting

the appeal).

      We gave the parties until August 16, 2018, to furnish this court with a signed

copy of an appealable order and warned that we would dismiss the appeal for want of

jurisdiction if no order was signed and furnished to us by that date. See Tex. R. App.

P. 42.3(a) (providing for involuntary dismissal for want of jurisdiction). Because

neither party has furnished us with said order, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f) (providing for dismissal of appeal).

                                                       /s/ Bonnie Sudderth

                                                       Bonnie Sudderth
                                                       Chief Justice

Delivered: September 27, 2018




                                            2